
	

113 S2527 IS: Summer Meals Act of 2014
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2527
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mrs. Gillibrand (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act to improve the efficiency of summer
			 meals.
	
	1.Short titleThis Act may be cited as the Summer Meals Act of 2014.2.Summer food service program for children(a)Better integrate summer education and summer meals programSection 13(a)(1)(A)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1761(a)(1)(A)(i)) is amended by striking 50 percent each place it appears	and inserting 40 percent.(b)Reduce red tape for public-Private partnershipsSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is
			 amended by striking paragraph (8) and inserting the following:(8)Year-round meal service(A)Seamless summer option for schoolsExcept as otherwise determined by the Secretary, a service institution that is a public or private
			 nonprofit school food authority may provide summer or school vacation food
			 service in accordance
			 with applicable provisions of law governing the
			 school lunch program established under this Act or the school breakfast
			 program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771
			 et seq.).(B)Year-round meal service for other service institutionsEach service institution (other than a service institution described in subparagraph (A)), in
			 addition to being eligible for reimbursement	   for
			 meals described in subsection (b)(2) served during each day  of operation
			 during the periods described in subsection (c)(1),  may be reimbursed for
			 up to 1 meal and 1 snack per child served  during each day of operation
			 during—(i)afterschool hours;(ii)weekends; and(iii)school holidays during the regular school calendar..(c)Improve nutrition in underserved, hard-to-Reach areasSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended—(1)by striking paragraphs (9) and (10) and inserting the following:(9)Improve nutrition in underserved, hard-to-reach areas(A)In generalSubject to the availability of appropriations 
provided in advance in an appropriations Act specifically for the 
purpose of carrying out this paragraph,  the Secretary may award competitive grants to service
			 institutions selected by the Secretary to
			 increase participation in the program	at congregate  feeding sites
			 through—(i)innovative  approaches to limited transportation; and(ii)mobile meal trucks.(B)EligibilityTo be selected to receive a grant under this paragraph, a service institution—(i)may be located in any State; and(ii)shall—(I)submit to the Secretary an application at such time, in such  manner, and containing such
			 information  as the Secretary may require;(II)meet criteria established by the Secretary; and(III)agree to the terms and conditions of the grant, as established	by the Secretary.(C)PriorityIn awarding grants under this paragraph, the Secretary shall give priority to service  institutions
			 that—(i)serve both breakfast and lunch; or(ii)offer educational or enrichment programs.(D)Travel reimbursementA service institution that receives a grant under subparagraph (A)(i) may use  grant funds to
			 provide
			 reimbursement for travel to  satellite congregate feeding sites.(E)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to make competitive grants under this
			 paragraph $10,000,000 for each fiscal year.; and(2)by redesignating paragraphs (11) and (12) as paragraphs (10) and (11), respectively.(d)Third mealSection 13(b)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(b)(2)) is
			 amended by striking only serve lunch and all that follows through migrant children may.
			
